

116 HR 1911 IH: SFC Brian Woods Gold Star and Military Survivors Act
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1911IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Waltz (for himself, Mr. Moulton, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 10 and 38, United States Code, to expand certain benefits for survivors of members
			 of the Armed Forces who die in line of duty, and for other purposes.
	
 1.Short titleThis Act may be cited as the SFC Brian Woods Gold Star and Military Survivors Act. 2.Extension of commissary and exchange benefits for remarried spouses with dependent children (a)BenefitsSection 1062 of title 10, United States Code, is amended—
 (1)by striking The Secretary and all that follows through an and inserting (a) Certain unremarried former spouses.—An; (2)by striking commissary and exchange privileges and inserting use commissary stores and MWR retail facilities; and
 (3)by adding at the end the following new subsections:  (b)Certain remarried surviving spousesA surviving spouse of a deceased member of the armed forces, regardless of the marital status of the surviving spouse, who has guardianship of dependent children of the deceased member, is entitled to use commissary stores and MWR retail facilities to the same extent and on the same basis as the unremarried surviving spouse of a member of the uniformed services.
 (c)MWR retail facilitiesThe term MWR retail facilities has the meaning given that term in section 1063(e) of this title.. (b)Clerical amendments (1)Section headingThe heading of section 1062 of title 10, United States Code, is amended to read as follows:
					
						1062.Certain former spouses and surviving spouses.
 (2)Table of sectionsThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by striking the item relating to section 1062 and inserting the following new item:
					
						
							1062. Certain former spouses and surviving spouses..
 3.Continued eligibility for Survivor Benefit Plan for certain surviving spouses who remarrySection 1450(b)(2) of title 10, United States Code, is amended— (1)by striking An annuity and inserting (A) Subject to subparagraph (B), an annuity; and
 (2)by adding at the end the following new subparagraph:  (B)The Secretary may not terminate payment of an annuity for a surviving spouse described in subparagraph (A) or (B) of section 1448(d)(1) solely because that surviving spouse remarries. In the case of a surviving spouse who remarried before reaching age 55 and before the date of the enactment of the SFC Brian Woods Gold Star and Military Survivors Act, the Secretary shall resume payment of the annuity to that surviving spouse for each month after the date of the enactment of that Act..
			4.Authority of the Secretary concerned to transport remains of a covered decedent to no more than two
			 locations selected by the person designated to direct disposition of the
			 remains
 (a)In generalSection 1482(a)(8) of title 10, United States Code, is amended to read as follows:  (8) (A)Transportation of the remains, and travel and transportation allowances as specified in regulations prescribed under section 464 of title 37 for an escort of one person, to the place, subject to subparagraph (B), selected by the person designated to direct disposition of the remains or, if such a selection is not made, to a national or other cemetery which is selected by the Secretary and in which burial of the decedent is authorized.
 (B)The person designated to direct disposition of the remains may select two locations under subparagraph (A) if the second location is a national cemetery.
 (C)When transportation of the remains includes transportation by aircraft under section 562 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note), the Secretary concerned shall provide, to the maximum extent practicable, for delivery of the remains by air to the commercial, general aviation, or military airport nearest to the place selected by the designee..
 (b)Conforming amendmentSection 562(d) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note) is amended—
 (1)in paragraph (1), by striking Except as provided in paragraph (2) and inserting Subject to paragraphs (2) and (3); and (2)by adding at the end the following new paragraph:
					
 (3)Second locationIf the person designated to direct disposition of the remains selects two locations under section 1482(a)(8)(B) of title 10, United States Code, the Secretary concerned shall ensure that remains transported under this section are continuously escorted from Dover Air Force Base to the first selected location and from the first selected location to the selected national cemetery for final disposition. The Secretary concerned is not required to provide an escort under this paragraph during the period between the arrival of the remains at the first location and the departure of the remains from that first location to the selected national cemetery..
				5.Expansion of authority to provide financial assistance to civilian providers of child care services
			 or youth program services who provide such services to survivors of
 members of the Armed Forces who die in line of dutySection 1798(a) of title 10, United States Code, is amended by inserting , survivors of members of the armed forces who die in line of duty while on active duty, active duty for training, or inactive duty for training, after armed forces.
		6.Continued eligibility for dependency and indemnity compensation for surviving spouses who remarry
 (a)In generalSection 103(d) of title 38, United States Code, is amended— (1)in paragraph (2)(B), by adding at the end the following: Subject to sections 1450(c) and 1451(c)(2) of title 10, the remarriage of a surviving spouse shall not bar the furnishing of benefits under section 1311 of this title to the surviving spouse of a veteran.; and
 (2)in paragraph (5), by striking subparagraph (A) and renumbering subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively.
				(b)Resumption of payments to certain individuals previously denied dependency and indemnity
 compensationBeginning on the first day of the first month after the date of the enactment of this Act, the Secretary shall resume payment of dependency and indemnity compensation under section 1311 of such title to each living individual who—
 (1)is the surviving spouse of a veteran; and (2)remarried before—
 (A)reaching age 57; and (B)the date of the enactment of this Act.
					